In a proceeding pursuant to Social Services Law § 384-b to terminate parental rights, the mother appeals from an order of the Family Court, Queens County (Lauria, J.), dated July 14, 1995, which, inter alia, denied that branch of her motion which was to vacate a fact-finding and dispositional order of the same court, dated September 15, 1994, made upon her default, finding that she had neglected the subject child and thereupon terminating her parental rights.
Ordered that the order is affirmed, without costs or disbursements.
It is well established that a party seeking to be relieved of a default must establish both a reasonable excuse for the default and the existence of a meritorious defense (see, Matter of Latisha L, 238 AD2d 340). Here, although the mother had a reasonable excuse for her default, she clearly failed to make any showing of 'a meritorious defense. The conclusory assertions contained in her moving papers are insufficient to justify vacating the default (see, Matter of Shirley C, 145 AD2d 631, 632). Miller, J. P., Sullivan, Joy and Florio, JJ., concur.